DETAILED ACTION
1.	This is the first office action regarding application number 16/066563, filed on June 27, 2018, which is a 371 of PCT/EP2017/053324, filed on February 14, 2017, which claims benefit of EP16157748.1, filed on February 26, 2016. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 7-11 and 13 in the reply filed on September 11, 2020 is acknowledged.  The traversal is on the ground(s) that  as argued on page 13/14 of the 09/11/20 response, the Applicant states, “Both groups I and VI are directed to a heating a head and a process for manufacturing the same heating head. It is believed that Groups I and VI have unity of invention under 37 CFR 1.475(b)(1) for being a product and a process specially adapted for the manufacture of said product. A process is "specially adapted" for the manufacture of a product if the claimed process inherently produces the claimed product with the technical relationship being present between the claimed process and the claimed product. The expression "specially 
This is not considered persuasive. Applicant’s arguments do not appear to address the standard for the concept of unity of invention in 371 applications. See MPEP 1893.03(d). Groups I-VI break unity because even though Groups I-VI all require the same technical feature as discussed in the previous Office Action, and as discussed below, this technical feature is not a “special technical feature” as it does not make a contribution over the prior art, including US 5239808 as discussed previously, or Jung as discussed below. Further, the decision of lack of unity between each of Groups I-VI is additionally valid as explained below. 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
I.    Group I, claim(s) 1 -5, 7-11, 13, drawn to a heating head.
II.    Group II, claim(s) 14, drawn to a packaging assembly.
III.    Group III, claim(s) 15-17, drawn to a packaging apparatus.
IV.    Group IV, claim(s) 19, drawn to a process of using (“Use of”) a packaging apparatus.
V.    Group V, claim(s) 20 drawn to a process of packaging a product using a packaging apparatus.
VI.    Group VI, claim(s) 21, 23, 25, 30, 32 drawn to a process of manufacturing a heating head.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I- VI lack unity of invention because even though the inventions of these groups require the technical feature of at most claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jung, KR 2015-0105003 (hereafter Jung).  Jung teaches
A heating head (abstract)
Supporting substrate with openings (Fig. 4 teaches cover 20 with opening holes 25)
Conductive structure on supporting substrate (Fig. 2 teaches element 50 on cover 20)
Contacting tabs (Fig. 8 teaches contacting tabs 43, 44)
Conductive band (Fig. 8 teaches heat ray 41 and 42)
Electrical terminals (Fig. 4 teaches electrically conductive 50 with housing 51 and mounting part 52)
Constraining bodies (Fig. 8 teaches housing 51 and 54 constrain the contacting tabs)

The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17, 19-21,23,25,30, 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III, IV, V,VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 11, 2020. Claims 4 and 5 have been cancelled by the applicant. In summary, claims 1-3, 7-11, and 13 are given full consideration during this examination.
Specification









The abstract of the disclosure is objected to because  the word count is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:   claim 11 ends in a comma instead of a period "  please see MPEP 608.01(m). Appropriate correction is required.

Claim Interpretation

Claim 1, line 13 recites “the fitting portion (705a, 750a) protruding from the conductive structure, optionally from the conductive band, towards the substrate”. The claimed element “optionally from the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the fitting portion can protrude from conductive structure or from the conductive band.
Claim 1, line 17 recites “and extending transverse to the conductive band, optionally to the conductive band”. The claimed element “optionally to the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the end portion of contacting tabs can extend to or transverse the conductive band.
Claim 1, line 23 recites “and being placed directly in contact with the contacting tab of the conductive structure, optionally of the conductive band”. The claimed element “optionally of the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the constraining body is in contact with the contacting tab or the conductive band.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 recites the limitation " optionally from the conductive band" in  line 13.  There is insufficient antecedent basis for this limitation in the claim. No conductive band has been recited before line 13 in claim 1, so it is unclear which conductive band it is referring to. 
Claim  3 recites the limitation " a conductive band" in  line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the claimed conductive band is a new band or the one mentioned in claim 1.
Claims 2, 7-11, and 13 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims  1, and 7-10 are rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung), because Jung was patented or described in a printed publication KR 2015-0105003  before the effective filing date of the claimed invention. 










Regarding Claim 1, Jung teaches
“A heating head (700) for a packaging assembly (8)” (The claimed element “for a packaging assembly” recites intended use of the heating head. In Abstract Jung teaches heater for a packaging machine)
“the heating head (700), comprising at least one electric conductive element,” ( In annotated Fig. 2 and Page 5, paragraph 15 of machine translation provided with this office action Jung teaches the heater with connecting member 50. The connecting member 50 electrically connects the heating wire and power supply. In Page 5, paragraph 20 Jung teaches that connecting member is made of a conductor.)
“the conductive element comprising: a supporting substrate,” (Fig. 2 teaches cover member 20 )
“at least one conductive structure on the supporting substrate” (Annotated Fig. 2 teaches conductive structure 50 fixedly coupled to cover member 20)
“at least one first and one second contacting tabs (705, 750) integral with the conductive structure” ( Annotated Fig. 8 teaches heat wire 43, 44 connected with conductor 51 which is part of conductive structure 50)
“each of the first and second contacting tabs (705, 750) protruding transversally from the conductive structure towards the supporting substrate,” ( Annotated Fig. 8 of Jung teaches heat wires 43,44 protrudes from conductive connecting member 50 towards the cover substrate 20)
“at least one first and second electric terminals (703, 704) respectively engaged with the first and second contacting tabs (705, 750)” ( Annotated Fig. 8 of Jung teaches heat wire 43, 44 connected with conductors 51 and 54 which are part of connecting structure 50)
“each of the electric terminals (703, 704) is configured for stably constraining opposite faces of the respective contacting tab”  ( The claimed element “configured for stably constraining opposite faces of the respective contacting tab” shows intended use of the terminals. Under broadest reasonable interpretation this claimed element is interpreted as the electric terminals are held by the contacting tabs. Annotated Fig. 8 of Jung teaches that conductors 51 and 54 hold wires 43, 44 between them.)
“each contacting tab (705, 750) comprises: an arch shaped fitting portion (705a, 750a) integrally joined to the conductive structure”  (The claimed element “ integrally joined” is given broadest reasonable interpretation and interpreted as contacting tabs are joined to the conductive structure. Annotated Fig. 8 of Jung teaches arch shaped heat wire 43, 44 are joined to the connecting structure 50 through conductive parts 51 and 54).
“the fitting portion (705a, 750a) protruding from the conductive structure, optionally from the conductive band, towards the substrate” ( The claimed element “optionally from the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the fitting portion can protrude from conductive structure or from the conductive band. Annotated Fig. 8 of Jung teaches arch shaped heat wires 43, 44 protruding from connecting structure 50 towards the cover substrate 20. Fig. 8 also teaches heat wires 43, 44 protruding from heat ray 41 and 42.)
“an end portion (705b, 750b) integrally joined in prosecution of the fitting portion (705a, 750a)”  (The claimed element “integrally joined in prosecution” is given broadest reasonable interpretation and interpreted as the end portion is joined with the fitting portion. Annotated Fig. 8 of Jung teaches that heat wires 43, 44 are connected integrally from top flat part to heat ray 41 and 42. )
“said end portion (705b, 750b) having a flat conformation” (Annotated Fig. 8 of Jung teaches that heat wires 43, 44 have a top flat part)
“and extending transverse to the conductive band, optionally to the conductive band,” ( The claimed element “optionally to the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the end portion of contacting tabs can extend to or transverse the conductive band. Annotated Fig. 8 of Jung teaches heat wires 43, 44 extending to the heat ray 41 and 42.)
“wherein each of said electric terminals (703, 704) comprises at least one first and one second constraining bodies (706, 707) facing and engaged with each other,” (Annotated Fig. 2 and Page 6, paragraph 6 of Jung teaches electric conductive structure 50. Each structure 50 has a conductive housing 51, mounting portion 52 comprising a fastening member 54 where 51 and 54 are facing and engaged with each other)
“said first and second constraining bodies (706, 707) stably constraining a respective contacting tab”  ( The claimed element “stably constraining” recites intended use of constraining bodies.  Annotated Fig. 8 of Jung teaches heat wires 43, 44 are held between housing 51 and fastening member 54)
“which is interposePage 2 of 14Appl. No. 16/066,563Response to Restriction Requirement mailed July 14, 2020d Response dated September 11, 2020between said first and second constraining bodies” (Annotated Fig. 8 of Jung teaches heat wires 43, 44 are held between housing 51 and fastening member 54.)
“at least said first constraining body (706) of said electric terminal being made of a conductive material” ( Page 7, paragraph 13 of the attached machine translation of Jung teaches the connecting member 50 is made of a conductor.)
“and being placed directly in contact with the contacting tab of the conductive structure, optionally of the conductive band,” (The claimed element “optionally of the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the constraining body is in contact with the contacting tab or the conductive band. Annotated Fig. 8 of Jung teaches housing 51 and fastener 54 are in contact with heat wire 43, 44. Housing 51 is also in contact with heat ray 41 and 42.)
“and protruding from the substrate of the heating head (700)” ( Annotated Fig. 8 of Jung teaches housing 51 is protruding from cover substrate 20.)
“characterized by the fact that the first constraining body comprises: - a supporting portion (706a) at least partially countershaped to the fitting portion of the contacting tab,” ( Annotated Fig. 8 of Jung teaches housing 51 is shaped to hold the heat wires 43, 44.)
“an end portion integrally joined and opposite to the supporting portion,” ( Annotated Fig. 8 of Jung teaches housing 51 is integrally connected through its end and support portions.)
“the end portion protruding from the substrate of the heating head (700) and being configured for defining the electrical contact for a supply unit (300).”( The claimed element “being configured for defining the electrical contact for a supply unit” recites intended use of constraining body 706. Under broadest reasonable interpretation the claim is interpreted as the constraining body protrudes from the substrate and is connected electrically to any supply. Annotated Fig. 2 of Jung teaches housing 51 protrudes from cover substrate 20. Fig. 2 also teaches electrical supply 70 is housed in the end portion of housing 51.)

    PNG
    media_image1.png
    643
    767
    media_image1.png
    Greyscale



Fig. 2 of Jung teaches conductive structure 50 protruding from substrate 20 and connecting with electric supply 70.

    PNG
    media_image2.png
    753
    1175
    media_image2.png
    Greyscale


Annotated Fig. 8 of Jung teaches conductive bands 41, 42 having contacting tabs 43, 44. Tabs 43, 44 are held between housing 51 and fastener 54 of conductive structure 50. 
Regarding claim 7, Jung teaches
“wherein the first and second constraining bodies (706, 707) comprise respective opposite facing plates,” ( Annotated Fig. 8 teaches housing 51 and fastener 54 faces each other)
“wherein the contacting tab comprises, at the end portion, a through opening crossing the thickness of the same contacting tab” (Annotated Fig.8 teaches hole 53 that surrounds heat wires 43,44 and enclosed by housing 51 and fastener 54)
“and wherein the first and the second constraining body (706, 707) comprise respective through openings placed substantially at, and aligned with, the through opening of the contacting tab,” (Annotated Fig. 8 teaches hole 53 that surrounds heat wires 43,44 and enclosed by housing 51 and fastener 54)
“and wherein each electric terminal (703, 704) comprises at least one fastener, operative through the respective openings in the first constraining body (706), second constraining body (707) and contacting tab, for stably constraining the tab between the constraining first (706) and second constraining bodies (707).” (The claimed element “ for stably constraining the tab” recites intended use of the fastener. Under broadest reasonable interpretation the claim is interpreted as the fastener helps to hold the electric tab. Annotated Fig. 8 teaches hole 53 that surrounds heat wires 43,44 and enclosed by housing 51 and fastener 54.)
Regarding claim 8, Jung teaches
“comprises at least one protective layer covering the conductive structure,” (Fig. 4 and Page 5, paragraph 3 of the attached machine translation of Jung teaches insulating member 30 covering heat wire and conductive structure 50)
“the conductive structure, being engaged between the supporting substrate and the protective layer,” (Fig. 4 teaches conductive structure 50 engaged with cover substrate 20 and insulating layer 30)
“the protective layer being the exposed element defining the heating surface of the heating head (700),” (  Under broadest reasonable interpretation the claimed element “defining the heating surface” is not describing any new feature. Fig. 1, 3, and 4 teaches exposed insulating layer 30) 
“wherein the protective layer comprises a sheet of insulating material covering the entire surface of the conductive structure.” ( Page 5, paragraph 5, 13, 14 of the attached machine translation and Fig. 1 )

    PNG
    media_image3.png
    592
    1005
    media_image3.png
    Greyscale


Fig. 4 of Jung teaches cover substrate 20, insulating layer 30, constraining tab 51 and heat wires 43,44
Regarding claim 9, Jung teaches
“wherein the conductive element comprises at least an insulating layer directly in contact with the conductive structure,”  (Fig. 4 and Page 5, paragraph 3 of the attached machine translation of Jung teaches insulating member 30 covering heat wire and conductive structure 50)
“and wherein: - the insulating layer is directly in contact with the conductive structure,”  (Fig. 4 and Page 5, paragraph 3 of the attached machine translation of Jung teaches insulating member 30 covering heat wire and conductive structure 50)
“and located on the opposite side to the supporting substrate with respect the conductive structure, or  the insulating layer is directly in contact with the supporting substrate and with the conductive structure, such that the insulating layer is interposed between the supporting substrate and the conductive structure.”  ( The claimed element “or” is interpreted under broadest reasonable interpretation as the insulating layer is in contact with supporting substrate and conductive structure. Fig. 4 teaches insulating layer 30 in contact with conductive structure 50 engaged and  cover substrate 20)
Regarding claim 10, Jung teaches
“wherein the supporting substrate comprises a flat plate having at least one first and one second openings extending through the thickness of the supporting substrate,” ( Annotated Fig. 4 teaches cover member 20 with two holes 25)
“the first and second electric terminals (703, 704) of thePage 4 of 14Appl. No. 16/066,563 Response to Restriction Requirement mailed July 14, 2020 Response dated September 11, 2020conductive element being respectively placed inside the first and second openings of the substrate” (Page 8, paragraph 8 of the attached machine translation and Fig. 4 teaches heat wires 43,44 inserted and fixed in the mounting holes 25 of cover 20).
“wherein the supporting substrate comprises a perimetral edge laterally delimiting said substrate,” (Fig. 1)
“the first and second openings of the substrate being located radially inside at distance from the perimetral edge of the same substrate,” (Fig. 4 teaches holes 25 located away from the perimeter of cover member 20)
“the first and second electric terminals (703, 704) being respectively engaged to the substrate in correspondence of the first and second openings.” (Fig. 4 teaches multiple heat wires 43,44 engaged to the cover member 20 through multiple mounting holes 25)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable. 
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, KR 2015-0105003 (hereafter Jung) as applied to claim 1 above, and further in view of Arao, JPH02205531 (hereafter Arao).
Claims  1 is rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung) as discussed above.
Regarding claim 2, Jung teaches 
“wherein the fitting portion (705a, 750a) of the contacting tab has a curvature radius greater than a maximum thickness of the contacting tab” (Annotated Fig. 8 of Jung teaches curvature radius of the arch is greater than the thickness of the contacting tab 43 or 44).

    PNG
    media_image4.png
    695
    1175
    media_image4.png
    Greyscale

Annotated Fig. 8 of Jung teaches curvature radius of arch shaped heat wire 43 is greater than its thickness
However Jung does not teach about the ratio between the curvature radius and maximum thickness of the contacting tab. 
Arao teaches a ribbon heater to seal packages. Arao teaches 
“wherein the ratio between the curvature radius of the fitting portion and the maximum thickness of the contacting tab is between 3 and 50.”  (Page 8, lines 22-23 of the machine translation provided with this application teaches that cross sectional shape of fusion line is circular. The diameter of the film is larger than the thickness of the film. Fig. 2 teaches that heater line 2 follows the same curvature of fusion line 3 and the curvature radius of heater is bigger than the thickness of the heater.  Page 7, lines 12-13 of the machine translation provided with this application teaches that it goes without saying that both the ribbon heater 2 and the fusing line 3 have to be stretched so as not to slack. According to Arao the ratio between the curvature radius of the fitting portion and thickness of the contacting tab is recognized as a result effective variable to perform routine optimization as stated in MPEP 2144.05.)

    PNG
    media_image5.png
    318
    564
    media_image5.png
    Greyscale

Fig. 2 of Arao teaches curvature radius of heater 2 is larger than its thickness.









Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the curvature radius of heat wire 43 of Jung and vary it with respect to the wire thickness to stretch it as Arao teaches. This is recognized as a result effective variable to perform routine optimization as stated in MPEP 2144.05. This One of ordinary skill in the art would have been motivated to do so in order to ensure that the heater wire do not slack when connected to constraining tabs as taught by Arao in Page 7, lines 12-13.
 Regarding claim 3, Jung teaches
“wherein the conductive structure has a flat elongated conformation defining a conductive band” (Under broadest reasonable interpretation the claimed element “defining a conductive band” is not disclosing any new structure. Fig. 1 and Fig. 8 teaches heater 40 has flat heat wire 41)
“the end portion (705b, 750b) of the contacting tab being inclined with respect to the flat conductive band” ( Fig. 8 teaches end part of heat wire 43 is inclined with respect to heat ray 41)








“and defining with this latter an angle comprised between 30 ° and 225 ° , the angle being measured inside the concavity of the fitting portion between the conductive band and the end portion.” ( Under broadest reasonable interpretation this claimed element is interpreted as the contacting tab makes an angle between 30 ° and 225 ° with the conductive band. Fig. 8 of Jung teaches end part of heat wire 43 makes a 90° angle with heat ray 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Jung because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.)








Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, KR 2015-0105003 (hereafter Jung) as applied to claim 1 above, and further in view of Park, US6949727 (hereafter Park).
Claims  1 is rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung) as discussed above.
Regarding Claim 11, Jung teaches a heater with conductive elements. 
However Jung does not teach a carbon heater.
Park teaches a carbon heating apparatus utilizing a graphite felt.  Regarding Claim 11, Park teaches
“wherein the conductive structure, comprises a carbon structure or is exclusively formed of one or more carbon allotropes selected from the group consisting of - a graphite structure, - a single or multi-layer graphene structure, or - a fullerene structure, where the carbon atoms are bonded together in spherical, tubular, fiber- like or ellipsoidal formations,”  (Under broadest reasonable interpretation this claimed element is interpreted as the conductive structure is made of carbon. In Abstract Park teaches a carbon heating apparatus utilizing a graphite felt. In column 7, lines 30-35 Park teaches that a carbon lamp can output at least 800W of power and is widely applied to various industrial products.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the heater of Jung and replace the heater material as carbon as taught by Park. One of ordinary skill in the art would have been motivated to do so in order to achieve the high output of 800W of carbon lamp and its wide application to various industrial products as taught by Park in column 7, lines 30-35.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, KR 2015-0105003 (hereafter Jung) and further in view of Jung, WO 2014054894 (hereafter Jung-2) and further in view of Kim, US20160001907 (hereafter Kim).
Claims  1 is rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung) as discussed above.










Regarding claim 13, Jung teaches
“wherein the conductive element comprises at least one first and one second conductive elements (701, 702)” ( Fig. 8 teaches heat ray 41 and 42)
“wherein the first conductive element (701) comprises: - a supporting substrate (206),” ( Fig. 8 teaches cover substrate 20)
“at least one peripheral conductive band (207) on the supporting substrate (206)” (Fig. 8 teaches heat ray 41 on cover substrate 20)
“ at least one protective layer (208) covering the peripheral conductive band (207),” (Fig. 3 teaches insulating layer 30 covering heat ray 41. )
“ the protective layer (208) defining a heating surface (203)” (Under broadest reasonable interpretation the claimed element “defining a heating surface” is not describing any new structure. Fig. 1 of Jung teaches insulating layer holding the heat ray 40 and making a heating surface.)
“the first conductive element (701) defining a peripheral heater (202) of the heating head (700)” (Under broadest reasonable interpretation this claimed element “defining a peripheral heater of the heating head” is not describing any new structure. Fig. 8 of Jung teaches peripheral heat ray 41 connected to conductive 50) 
“ in which the protective layer (208) is the exposed element defining the peripheral heating surface (203) of the heating head (700)” (Under broadest reasonable interpretation this claimed element “defining the peripheral heating surface” is not describing a new structure. Fig. 4 teaches insulating layer 30 is the exposed surface).
“wherein the second conductive element (702) comprises: - a supporting substrate,” (Fig. 8 teaches cover substrate 20)
“the second conductive element (702) defining an inner heater (200) of the heating head (700) in which the protective layer of the second conductive element (702) is the exposed element defining the inner heating surface (201) of the heating head (700).” ( Under broadest reasonable interpretation this claimed elements “defining an inner heater”  and “defining the inner heating surface” do not disclose any new structure. Under broadest reasonable interpretation the claimed element is interpreted as the heater comprising a conductive element and protective layer.  Fig. 4 teaches conductive element 50 and exposed insulating layer 30. )
However Jung does not teach a conductive band between supporting substrate and protective layer.
Jung-2 teaches a heater for sealing packages. Jung-2 teaches
Claim 13, line 6-7 “this latter being engaged between the supporting substrate (206) and the protective layer (208),” (Annotated Fig. 5 teaches heating unit 111 engaged between support member 120 and flame retardant tape 130)
Claim 13, line 15-17 “ at least one protective layer covering the inner conductive band (211), this latter being engaged between the supporting substrate and the protective layer, the protective layer defining a heating surface (201),”  (Under broadest reasonable interpretation the claimed element “ protective layer defining a heating surface” does not disclose any new structure. Annotated Fig. 5 teaches heating unit 111 engaged between support member 120 and flame retardant tape 130.)

    PNG
    media_image6.png
    444
    732
    media_image6.png
    Greyscale

Annotated Fig. 5 of Jung-2 teaches heating unit 111 engaged between support member 120 and flame retardant tape 130
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the heater of Jung and add the insulating layer external to heater as taught by Jung-2.  One of ordinary skill in the art would have been motivated to do so in order to cover the heating part exposed to the outside as taught in Page 3, paragraph 3 of the attached machine translation of Jung-2) .
However Jung in further view of Jung-2 does not teach an inner conductive band. Kim teaches a packing machine with two heaters. Kim teaches
Claim 13, line 14, “at least one inner conductive band (211) on the supporting substrate,” (Fig. 23 and Paragraph [191] of Kim teaches that first inner heater 330 and second peripheral heater 340 and inner heater 330 may be directly mounted on cover 320) .

    PNG
    media_image7.png
    403
    692
    media_image7.png
    Greyscale

Fig. 23 of Kim teaches inner heater 331 attached to cover 320 and peripheral heater 340
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the modified heater of Jung and add inner heat rays as taught by Kim.  One of ordinary skill in the art would have been motivated to do so because only the first heater may be used to thermally seal packages instead of both heaters as taught by Kim in Paragraph [217].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Thursday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 5712705758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 4157                                                                                                                                                                                                        
/MATTHEW T SITTNER/Primary Examiner, Art Unit 3682